DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Status of Claims
Claim 1-12, 15-40, and 74-77 are pending and under examination.
Claims 13-14, 41-73 have been canceled.
Claims 75-77 have been added via amendment.

Response to Amendment
The 112(f) claim interpretations set forth in the Final Rejection mailed on 08/27/2021 have been maintained.
Based on the amended claims and remarks received on 11/29/2021, the previous prior art rejection based on Silbert has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

“means for moving” of claims 5 and 6.
“pipettor head positioning means” of claims 1, 5-12, 15, 17, 20, 28, and 34.

For purposes of examination, the Examiner is interpreting the “means for moving” and “pipettor head positioning means” to be any structure which allows movement including levers, hinges, ball bearings, motors, actuators, linear slides, rotational joints, tripods, electrically actuated mechanical devices, rollers, and equivalent structures thereof.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 15, 16-40 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silbert et al. (US 2016/0077118; Pub. Date: Mar. 17, 2016; already of record).

Regarding claim 1, Silbert teaches a sample analysis system that performs any two or more assays in any order from a variety of assays that detect different analytes, the sample analysis system (Silbert disclose a sample analysis system; [0020, 0065] that performs two or more assays on a variety of sample types, the analysis system conducts accurate and rapid sample processing of a plurality of sample types for at least the two or more assays; [0064]), comprising: 
	a sample assay module that performs one or more assays (Silbert; fig. 1, #107, [0065, 0086]);

a pipettor head mounted on a pipettor head positioning means (Silbert; fig. 16, #112, #406, [0065, 0077-0078]); 
a camera mounted on the pipettor head or pipettor head positioning means (Silbert; fig. 16, #508, [0101]); and 
one or more non-transitory computer-readable media comprising instructions that are programmed to cause the system to (Silbert; [0064, 0067]): 
detect a consumable or reagent introduced to the one or more consumable or reagent storage areas (Silbert teaches the instrument displays the number of remaining samples that the instrument can process before replenishment and tracks the usage of consumables [0025, 0101, 0104, 0110, 0217].  Therefore, being capable of detecting when a consumable or reagent has been introduced to the consumable or reagent storage areas since the instrument displays real-time information on the amount of consumables available in the system); 
using the pipettor head positioning means, position the camera in optical communication with the introduced consumable or reagent and cause the camera to capture an image of: the consumable or the reagent, the container containing the consumable or the reagent, and/or an identification code associated with the consumable, the container containing the consumable, or the container containing the reagent (Silbert teaches real-time control and monitoring of onboard inventory using image processing algorithms to determine volume, capacity, or inventory of any onboard consumables, samples, tubes, and waste materials by moving camera 508 around the instrument deck during operating of robotic arm 112; [0010, 0020, 0022, 0024, 0101-0104]); 
i) identify the introduced consumable based on the image of the consumable or the container containing the consumable or the identification code associated with either the consumable or the container containing the consumable, or ii) identify the introduced reagent based on the image of the reagent, the container containing the reagent, or the identification code associated with the container containing the reagent (Silbert teaches imaging consumables using 
update the inventory of the consumables and the reagents present in the system (Silbert teaches real-time monitoring of consumables inventory; [0010, 0020, 0025, 0027, 0101]); and 
cause the sample analysis module to perform any of the two or more assays in any order from the variety of different assays that detect different analytes in response to the system having necessary reagents and consumables for performing the two or more assays from the variety of assays that detect different analytes (Silbert; the sample processing rules include (2) process all samples requiring incubation up to incubation, and (3) process all samples not requiring incubation; [208] – consumables dictate the maximum number of tests the instrument can perform before processing is stopped; [0211]).  

Regarding claim 2, Silbert teaches the sample analysis system of claim 1 above, wherein the camera is a digital camera (Silber teaches a set of cameras that perform image processing algorithms to determine volume, capacity, or inventory of any onboard consumables, samples, tubes, and waste materials; [0101].  Therefore one of ordinary skill in the art would recognize that the camera of Silbert is a digital camera since a digital camera would be required in order to the perform image processing functions above).  

Regarding claim 3, Silbert teaches the sample analysis system of claim 1 above, wherein the one or more non-transitory computer-readable media comprises instructions that cause the system to cause the camera to read identification codes (Silbert; [0103]).  

Regarding claim 4, Silbert teaches the sample analysis system of claim 3 above, wherein the identification codes are barcodes (Silbert; [0103]).  

Regarding claim 5, Silbert teaches the sample analysis system of claim 1 above, wherein the pipettor head positioning means comprises means for moving the camera in 2 or more dimensions (Silbert; [0061, 0104]).  

Regarding claim 6, Silber teaches the sample analysis system of claim 5 above, wherein the pipettor head positioning means comprises means for moving the camera in X, Y and Z axes (Silber; [0061, 00104]).  

Regarding claim 7, Silbert teaches the sample analysis system of claim 1 above, wherein the pipettor head positioning means comprises a linear actuator (Silbert teaches the camera positioning means comprises belt drive X, and Y axes; [0061, 0068]).2 Atty Dkt. No.: ADDV-071USSN: 16/011,177    

Regarding claim 8, Silbert teaches the sample analysis system of claim 1 above, wherein the pipettor head positioning means comprises a rotary actuator (Silbert teaches the camera positioning means comprises gear driven Z axis; [0061, 0078]).  

Regarding claim 9, Silbert teaches the sample analysis system of claim 1 above, wherein the pipettor head positioning means comprises a motor (Silbert; [0061, 0078]).  

Regarding claim 10, Silbert teaches the sample analysis system of claim 9, wherein the pipettor head positioning means comprises a drive motor (Silbert; [0061, 0078]).  

Regarding claim 11, Silber teaches the sample analysis system of claim 9 above, wherein the pipettor head positioning means comprises a motor coupled to a position sensor (Silbert teaches the pipettor head positioning means comprises a rotary encoder which detects a position of the motor; [0061, 0078])

Regarding claim 15, Silbert teaches the sample analysis system of claim 1 above, wherein the camera is mounted on the pipettor head positioning means proximate to the pipettor head (Silbert; fig. 16, #508, #406, [0061, 0078]).  

Regarding claim 17, Silbert teaches the sample analysis system of claim 1 above, wherein the pipettor head positioning means comprises a robotic arm (Silbert; [0061, 0104]).  

Regarding claim 18, Silbert teaches the sample analysis system of claim 1 above, wherein the one or more consumable or reagent storage areas comprises one or more consumable storage areas (Silbert teaches drawer 111 can be configured to store pipette tip trays; fig. 1, #111, [0068]).  

Regarding claim 19, Silbert teaches the sample analysis system of claim 18 above, wherein the instructions cause the system to detect when a pipette tip rack has been introduced to the one or more consumable storage areas (Silbert; [0215]).
	Note: “when a pipette tip rack has been introduced to the one or more consumable storage areas” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04) 

Regarding claim 20, Silbert teaches the sample analysis system of claim 19 above, wherein the instructions cause the system to, using the pipettor head positioning means, position the camera in optical communication with the introduced pipette tip rack (Silbert; [0102]).  

Regarding claim 21, Silbert teaches the sample analysis system of claim 20 above, wherein the instructions cause the system to, using the camera, identify the pipette tips present in the introduced pipette tip rack (Silbert teaches backlight illumination under pipette tip trays and image process algorithms to determine a full inventory of all tips within the tip trays; [0102]).  

Regarding claim 22, Silbert teaches the sample analysis system of claim 21 above, wherein the instructions cause the system to identify the pipette tips present in the introduced pipette tip rack based on a dimension of the pipette tips (Silbert teaches a camera is in optical communication with, and images the pipette tip trays using backlight illumination, and is connected to a computer to conduct image processing which processes the image to provide a full inventory of all tips within the tip trays [0102].  Therefore the system of Silbert being capable of performing the function of identifying the type of pipette tips based on a dimension of the pipette tips).

Regarding claim 23, Silbert teaches the sample analysis system of claim 22 above, wherein the dimension is of filters present in the pipette tips (Silbert teaches a camera is in optical communication with, and images the pipette tip trays using backlight illumination, and is connected to a computer to conduct image processing which processes the image to provide a full inventory of all tips within the tip trays [0102].  Therefore the system of Silbert being capable of performing the function of identifying the type of pipette tips based on a dimension of the filters present on the pipette tips).  

Regarding claim 24, Silbert teaches the sample analysis system of claim 21 above, wherein the instructions cause the system to identify the pipette tips present in the introduced pipette tip rack based on an identification code present on the introduced pipette tip rack (Silbert teaches the camera reads a barcode contained on the sample containers; [0103], and that the 

Regarding claim 25, Silber teaches the sample analysis system of claim 20 above, wherein the instructions cause the system to, using the camera, identify the number of pipette tips present in the introduced pipette tip rack (Silbert teaches real-time monitoring of consumables inventory; [0010, 0020, 0025, 0027, 0101]).  

Regarding claim 26, Silber teaches the sample analysis system of claim 1 above, wherein the one or more consumable or reagent storage areas comprises one or more reagent storage areas (Silbert; fig. 14, #503, [0021, 0068, 0089]). 

Regarding claim 27, Silbert teaches the sample analysis system of claim 26 above, wherein the instructions cause the system to detect when an assay reagent plate has been introduced to the one or more reagent storage areas (Silbert; [0110, 0215]).  
Note: “when an assay reagent plate has been introduced to the one or more reagent storage areas” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04.  

Regarding claim 28, Silber teaches the sample analysis system of claim 27 above, wherein the instructions cause the system to, using the pipettor head positioning means, position the camera in optical communication with the introduced assay reagent plate (Silbert; [0061, 0068, 0104, 0110]).  

Regarding claim 29, Silbert teaches the sample analysis system of claim 28 above, wherein the instructions cause the system to, using the camera, identify the assay reagents present in the introduced assay reagent plate (Silbert; [0110, 0215, 0217]).  

Regarding claim 30, Silbert teaches the sample analysis system of claim 29 above, wherein the instructions cause the system to identify the assay reagents present in the introduced assay reagent plate based on the reading of an identification code present on the introduced assay reagent plate by the camera (Silbert; [0215]).  

Regarding claim 31, Silbert teaches the sample analysis system of claim 27 above, wherein the assay reagent plate is present in an assay reagent plate carrier comprising two or more assay reagent plates (Silbert teaches an assay reagent plate carrier (111) which is configured to contain sample processing reagents (fig. 1, [0068, 0215]).

Regarding claim 32, Silbert teaches the sample analysis system of claim 31 above, wherein the instructions cause the system to identify the assay reagents present in each of the two or more assay reagent plates based on the reading of an identification code present on each of the two or more assay reagent plates by the camera (Silbert, [0068, 0215]).  

Regarding claim 33, Silbert teaches the sample analysis system of claim 26 above, wherein the instructions cause the system to detect an auxiliary reagent container introduced to the one or more reagent storage areas (Silbert; [0068, 0215]).
Note: The type of reagent container (auxiliary) that has been introduced relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in 

Regarding claim 34, Silbert teaches the sample analysis system of claim 33 above, wherein the instructions cause the system to, using the pipettor head positioning means, position the camera in optical communication with the introduced auxiliary reagent container (Silbert; [0068, 0104]).5 Atty Dkt. No.: ADDV-071USSN: 16/011,177  

Regarding claim 35, Silbert teaches the sample analysis system of claim 34 above, wherein the instructions cause the system to, using the camera, identify the auxiliary reagent present in the introduced auxiliary reagent container (Silbert; [0110, 0215]).  

Regarding claim 36, Silbert teaches the sample analysis system of claim 35 above, wherein the instructions cause the system to identify the auxiliary reagent present in the introduced auxiliary reagent container based on the reading of an identification code present on the introduced auxiliary reagent container by the camera (Silbert; [0110, 0215])  

Regarding claim 37, Silbert teaches the sample analysis system of claim 1 above, wherein the instructions cause the system to, using the camera, inventory consumables, reagents, or both, present at the one or more consumable or reagent storage areas (Silbert; [0108, 0110]).  

Regarding claim 38, Silbert teaches the sample analysis system of claim 37 above, wherein the instructions cause the system to compare inventory information obtained using the camera to inventory information stored on the system (Silbert; [0101-0104, 0110, 0215, 0217]).

Regarding claim 39, Silbert teaches the sample analysis system of claim 1 above, wherein the analysis system is an automated quantitative polymerase chain reaction (qPCR) analysis system.  
	Note: What the analysis system is used to analyze relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 40, Silbert teaches the sample analysis system of claim 1 above, wherein the analysis system is a hematology analysis system.  
	Note: What the analysis system is used to analyze relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
  
Regarding claim 74, Silbert teaches the sample analysis system of claim 38 above, wherein the one or more non-transitory computer-readable media comprises instructions that cause the system to confirm whether the inventory information stored on the system is correct (Silbert teaches real-time control and monitoring of onboard inventory using image processing algorithms to determine volume, capacity, or inventory of any onboard consumables, samples, tubes, and waste materials by moving camera 508 around the instrument deck during operation of robotic arm 112; [0010, 0020, 0022, 0024, 0101-0104].  Real-time monitoring being functionally equivalent to confirming the inventory information stored on the system is correct).

Regarding claim 75, Silbert teaches the sample analysis system of claim 1 above, wherein the two or more assays from the variety of assays that detect different analytes detect different nucleic acids (Silber; nucleic acid assays including hybridization assays, amplification assays, and sequencing assays; [0064]).
Note:  The kind of assay performed by the sample analysis system relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 76, Silber teaches the sample analysis system of claim 75 above, wherein the different nucleic acids are selected from two or more of human immunodeficiency virus (HIV), Hepatitis C virus (HCV), Hepatitis B virus (HBV), Chlamydia trachomatis (CT), Neisseria gonorrhoeae (NG), Human papillomavirus (HPV), Cytomegalovirus (CMV), Epstein-Barr virus (EBV), Polyomavirus BK (BKV), Methicillin-resistant Staphylococcus aureus (MRSA), Clostridium difficile (C. Diff.), Vancomycin-resistant enterococci (VRE), adenovirus, Mycobacterium tuberculosis (TB), Varicella Zoster Virus (VZV), Herpes simplex virus (HSV), John Cunningham virus (JCV), enterovirus, Lymphogranuloma Venereum (LGV), viruses of a Respiratory Viral Panel (RVP), Human Herpesvirus 6 (HHV6), Trichomonas vaginalis, Mycoplasma genitalium, norovirus, and zika virus (Silber; HPV, Chlamydia; [0064]).
Note:  The kind of assay performed by the sample analysis system relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 77, Silber teaches the sample analysis system of claim 1 above, wherein the one or more non-transitory computer-readable media comprise instructions that are programmed to cause the system to: cause the sample analysis module to perform any assays in any order from the two or more assays from the variety of different assays that detect different analytes provided that the system has the necessary reagents and consumables for the two or more assays (Silbert; the sample processing rules include (2) process all samples requiring incubation up to incubation, and (3) process all samples not requiring incubation; [208] – consumables dictate the maximum number of tests the instrument can perform before processing is stopped; [0211] – the assays include two or more assays from a variety of different assays; [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silbert et al. (US 2016/0077118; Pub. Date: Mar. 17, 2016; already of record), and further in view of Adourian et al. (US Patent No. 6,207,031; Date of Patent: Mar. 27, 2001; already of record).

Regarding claim 12, Silbert teaches the sample analysis system of claim 11 above comprising the pipettor head positioning means.
Silbert does not teach the pipettor head positioning means comprises a servo motor.  
However, Adourian teaches the analogous art of an analysis system (Adourian; fig. 1, #20, col. 8, lines 25-44), and a positioning means (Adourian; fig. 4, #94, col. 16, lines 59-65) wherein the positioning means further comprises a servo motor (Adourian; col. 16, lines 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pipettor head positioning means of Silbert to include the servo motor, as taught by Adourian, because Adourian teaches the servo motor can be controlled to 2 microns along the Z .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silbert et al. (US 2016/0077118; Pub. Date: Mar. 17, 2016; already of record), and further in view of Connolly et al. (US 2015/0226759; Pub. Date: Aug. 13, 2015; already of record).

Regarding claim 16, Silbert teaches the sample analysis system of claim 1 above, comprising the camera and the pipettor head.
Silbert does not teach the camera is mounted on the pipettor head.
However, Connolly teaches the analogous art of an analysis system (Connolly; figs. 1-7B, #2, [0128]), a pipettor head positioning means (Connolly; fig. 8, #50, [0016]) with a pipettor head (Connolly; [0029]), and a camera (Connolly; fig. 17, #228, [0175]), wherein the camera is mounted on the pipettor head (Connolly; fig. 17, [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera of Silbert to be mounted on the pipettor head, as taught by Connolly, because Connolly teaches the camera mounted on the pipettor head can be programmed to respond to signals from the controller which indicate a prediction of what the analyzer’s consumables should be when a specific test is queued (Connolly; [0175]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Silbert and Connolly both teach an analysis system (Connolly; figs. 1-7B, #2, [0128]), a pipettor head positioning means (Connolly; fig. 8, #50, [0016]) with a pipettor head (Connolly; [0029]), and a camera (Connolly; fig. 17, #228, [0175]).

Response to Arguments
Applicants arguments filed 11/29/2021 have been fully considered but were not found persuasive.

Applicant(s) argue on pages 9-12 of their remarks that Silbert fails to disclose that the system disclosed therein cause the sample analysis module to perform any two or more assays in any order from the variety of different assays that detect different analytes in response to the system having necessary reagents and consumables for performing the two or more assays from a variety of assays that detect different analytes.  

The Examiner respectfully disagrees.  Silbert discloses the system performs a variety of different assays on a variety of different types of samples [0064], the system is programmed to operate according to a set of rules including (2) process all samples requiring incubation up to incubation, and (3) process all samples not requiring incubation [208], and consumables dictate the maximum number of tests the instrument can perform before processing is stopped [0211].  Accordingly, Silbert discloses a system that causes the sample analysis module to perform any two or more assays (rule 2 and rule 3) in any order from the variety of different assays that detect different analytes (see variety of assays performed in [0064]) in response to the system having necessary reagents and consumables for performing the two or more assays from a variety of assays that detect different analytes (when consumables run out the system no longer performs the assays).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Dees (US 2010/0285490) discloses a system that performs any two or more assays (See Assays for Multiple Agents [0136-149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798